Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 have been canceled by a preliminary amendment filed 29 October 2021 .
Claims 21-40 are pending. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 33-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the system claim merely includes one or more processors and one or more storage media storing instructions for execution by the one or more processors. However, “processors” are well known in the art as pieces of software programmed to process data. Furthermore, as written the “one or more storage media” does not seem to exclude transitory media thus the claims lack components to constitute a machine within the meaning of 35 U.S.C. 101.
The rejection can be overcome by specifying the claimed storage media are non-transitory computer-readable storage media.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 21-40 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Thota (US 20070258642) of record in parent application.
Regarding claim 21, Thota discloses, teaches or suggests a method comprising:
causing display of a digital map (see at least 0025);
receiving a selection of a geographic location (see at least 0037);
causing display of controls of a computer graphical user interface for selecting a data object (see at least 0025 user selects a set of photos);
receiving, through said controls, a selection of a first instance of a particular data object stored in a database, the first instance of the particular data object comprising one or more first data object properties (see at least 0025 user selects a set of photos);
receiving, through said controls, a selection of a second instance of the particular data object stored in the database, the second instance of the particular data object comprising one or more second data object properties that are different than the one or more first data object properties (see at least 0029 user selects privacy); and
in response to receiving the selection of the first instance of the particular data object and the selection of the second instance of the particular data object, storing, in the database, an association between the geographic location, the first instance of the particular data object comprising the one or more first data object properties, and the second instance of the particular data object comprising the one or more second data object properties that are different than the one or more first data object properties (see at least 0031, geo-code data stored along with image and edit permission can be required to annotate any image with location metadata). 

Regarding claim 22, Thota further teaches the method of Claim 21, wherein the selection of the geographic location is a selection of a point on the digital map (see at least 0037, the user can select any point on the map by right-clicking on that point. A set of coordinates can be visualized that correspond to that point as illustrated in FIG. 6. In addition, the actual location such as street or city and state can be identified here as well though not included in the figure. At this time, the user can select tag photo to geo-code any images with these coordinates. see at least 0043 the geo-coded images can be displayed on a map according to their respective locations (and geo-codes). For example, the images can be displayed as icons that can be clicked on to open the image or view its information. The geo-codes and maps can be based on any coordinate system such as latitude, longitude coordinates.).

Regarding claim 23, Thota further teaches the method of Claim 21, further comprising:
receiving a text string entered through the controls (see at least 0027 input can be entered such as Milan, Italy);
querying the database for data objects that satisfy the received text string (see at least 0039 The map engine processor 910 can process a query such as for driving directions based in part on the geo-coded images);
causing display of a search results panel presenting one or more selectable items corresponding to one or more data objects that are stored in the database and that satisfy the text string (see at least 0039 For example, people often can follow directions better when physical landmarks are provided together with or in the absence of street names. In this case, the map engine processor 910 can retrieve the most relevant geo-coded images to include in a set of customized driving directions. In practice, for instance, the directions can include the following: Turn right on Main Street--a large giraffe statue is on the corner. A picture of the large giraffe statue can accompany this line in or this portion of the directions and be viewable by the user);
wherein receiving, through said controls, the selection of the first instance of the particular data object comprises receiving, through the search results panel, a selection of one of the one or more selectable items, wherein the selectable item, selected through the search results panel, corresponds to the particular data object (see at least 0040 geo-coding pictures from Washington D.C to share with friends).

Regarding claim 24, Thota further teaches the method of Claim 21, further comprising:
receiving a text string entered through the controls (see at least 0027 input can be entered such as Milan, Italy);
querying the database for data objects that satisfy the text string (see at least 0039 The map engine processor 910 can process a query such as for driving directions based in part on the geo-coded images);
causing display of a search results panel that provides second controls for creating a new data object in the database using the text string; and in response to input received through the second controls, creating the particular data object (see at least 0040 creation of stories or summaries of a particular trip or experience as captured in the images. For instance, imagine that a user has a set of pictures from Washington, D.C. and he wants to share his pictures and his trip with his friends who have never been there).

Regarding claim 25, Thota further teaches the method of Claim 21, wherein the computer graphical user interface comprises additional controls for selecting a type of the particular data object selected through the controls (see at least 0044 make images public or private).

Regarding claim 26, Thota further teaches the method of Claim 21, wherein the computer graphical user interface includes second controls for selecting a property of the particular data object selected through the controls (see at least 0044 verify permission level of each user or viewer).

Regarding claim 27, Thota further teaches the method of Claim 21, wherein the computer graphical user interface includes second controls for creating a new property of the particular data object selected through the controls (0044 make images public or private).

Regarding claim 28, Thota further teaches the method of Claim 26, wherein the second controls for creating a new property of the particular data object selected through the controls comprises third controls for entering a type of the new property and fourth controls for entering a value of the new property (see at least 0044 control by permission levels of each user or viewer).

Regarding claim 29, Thota further teaches the method of Claim 21, wherein the computer graphical user interface displays the geographic location according to a coordinate system (see at least 0043 The geo-codes and maps can be based on any coordinate system such as latitude, longitude coordinates).

Regarding claim 30, Thota further teaches the method of Claim 29, wherein the computer graphical user interface comprises second controls for selecting a coordinate system of a plurality of coordinate systems for displaying the geographic location (see at least 0043 The geo-codes and maps can be based on any coordinate system such as latitude, longitude coordinates).

Regarding claim 31, Thota further teaches the method of Claim 21, wherein the computer graphical user interface comprises second controls for editing the geographic location (see at least 0040 creation of stories or summaries of a particular trip or experience as captured in the images. For instance, imagine that a user has a set of pictures from Washington, D.C. and he wants to share his pictures and his trip with his friends who have never been there).

Regarding claim 32, Thota further teaches the method of Claim 21, wherein the computer graphical user interface comprises second controls for specifying a date range within which the geographic location is applicable to a property, selected through the controls, of an instance of the particular data object selected through the controls (see at least 0040 By geo-coding the pictures and ordering them by time taken, the user can create a story of his trip and the sights and tourist attractions he visited can be viewed as he experienced them).

Claims 33-39 essentially recite the limitations of claims 21-27 in form of systems thus are rejected for the same reasons discussed in claims 21-27 above.

Claim 40 corresponds to a storage medium, storing instructions for performing the method of claim 21 thus is rejected for the same reasons discussed in claim 21 above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9104695. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are mere obvious variations/combination or broader versions of claims 1-20 of the U. S, Patent. For examples method claims of the U.S. Patents are mapped to method claims of the U.S. Patent as follows:

Claims of instant application
Claims of U.S. Pat 9104695


21. A method comprising:

causing display of a digital map;
receiving a selection of a geographic location;






causing display of controls of a computer graphical user interface for selecting a data object;








receiving, through said controls, a selection of a first instance of a particular data object
stored in a database, the first instance of the particular data object comprising one or more first data object properties;

receiving, through said controls, a selection of a second instance of the particular data object stored in the database, the second instance of the particular data object comprising one or more second data object properties that are
different than the one or more first data object properties; and
in response to receiving the selection of the first instance of the particular data object and the selection of the second instance of the particular data object, storing, in the database, an association between the geographic location, the first instance of the particular data object comprising the one or more first data object properties, and the second instance of the particular data object comprising the one or more second data object properties that are different than the one or more first data object properties.


1. A method of geotagging data comprising: 
causing display of a map image; receiving user input identifying at least one point on the map image; determining an identified location comprising a geographic coordinate, wherein the geographic coordinate is determined based on the at least one point identified on the map image; 
causing display of a single user interface dialog, the single user interface dialog comprising: 
first controls for selecting a data object, of a plurality of data objects stored in a database, and 
second controls for selecting a property of the data object selected through said first controls; wherein the property describes an aspect of the data object; 
receiving, through said first controls, a selection of a particular data object of the plurality of data objects stored in the database; 





receiving, through said second controls, a selection of a particular property of the particular data object selected through said first controls; 
storing, in the database, data that associates the identified location with the particular property selected through said second controls of the particular data object selected through said first controls; 
receiving user input identifying at least one additional point on the map image; 
determining a second identified location comprising a geographic coordinate of the at least one additional point that was identified on the map image; 
causing display of the single user interface dialog comprising said first controls for selecting a data object and said second controls for selecting a property of the data object selected through said first controls; 
receiving, through said first controls, a selection of the particular data object; receiving, through said second controls, a selection of a second particular property of the particular data object; 
storing, in the database, data that associates the second identified location with the second particular property of the particular data object; wherein the method is performed by one or more processors.
10. The method according to claim 1, wherein said single user interface dialog comprises controls for creating an association between (a) the association created between the identified location and the particular property, and (b) one or more specified data sources.


23.The method of Claim 21, further comprising:
receiving a text string entered through the controls;



querying the database for data objects that satisfy the received text string;
causing display of a search results panel presenting one or more selectable items
corresponding to one or more data objects that are stored in the database and that satisfy the text string; wherein receiving, through said controls, the selection of the first instance of the particular data object comprises receiving, through the search results panel, a selection of one of the one or more selectable items, wherein the selectable item, selected through the search results panel, corresponds to the particular data
object.
2. The method according to claim 1, wherein said first controls include controls for entering a text string; and wherein receiving, through said first controls, a selection of the particular data object comprises: receiving a text string entered through said first controls; querying said database for data objects that satisfy the received text string; causing display of a search results panel presenting one or more selectable items corresponding to one or more data objects stored in said database that satisfy the received text string; and receiving through said search results panel a selection of one of the one or more selectable items; wherein the selectable item, selected through the search results panel, corresponds to the particular data object.


25. The method of Claim 21, wherein the computer graphical user interface
comprises additional controls for selecting a type of the particular data object selected
through the controls.
3. The method according to claim 1, wherein said single user interface dialog comprises additional controls for selecting a type of the data object selected through said first controls.


26. The method of Claim 21, wherein the computer graphical user interface includes
second controls for selecting a property of the particular data object selected through
the controls.
4. The method according to claim 1, wherein the second controls for selecting a property of the data object selected through said first controls comprises controls for creating a new property of the data object selected through said first controls.


28. The method of Claim 26, wherein the second controls for creating a new property of the particular data object selected through the controls comprises third
controls for entering a type of the new property and fourth controls for entering a value of the new property.
5. The method according to claim 4, wherein the controls for creating a new property of the data object selected through said first controls comprises controls for entering a type of the new property and controls for entering a value of the new property.


29. The method of Claim 21, wherein the computer graphical user interface displays
the geographic location according to a coordinate system.
6. The method according to claim 1, wherein said single user interface dialog displays the identified location according to a coordinate system.


30. The method of Claim 29, wherein the computer graphical user interface comprises second controls for selecting a coordinate system of a plurality of coordinate
systems for displaying the geographic location.
7. The method according to claim 6, wherein said single user interface dialog comprises additional controls for selecting a coordinate system of a plurality of coordinate systems for displaying the identified location.


31. The method of Claim 21, wherein the computer graphical user interface
comprises second controls for editing the geographic location.
8. The method according to claim 1, wherein said single user interface dialog comprises controls for editing the identified location.


32. The method of Claim 21, wherein the computer graphical user interface comprises second controls for specifying a date range within which the geographic
location is applicable to a property, selected through the controls, of an instance of the particular data object selected through the controls.
9. The method according to claim 1, wherein said single user interface dialog comprises additional controls for specifying a date range within which the identified location is applicable to the property selected through said second controls of the data object selected through said first controls.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fuchs et al (US 20070260628) teach a system and method for providing a virtual map database, referred to herein as the "Virtual Database System" (VDB). The VDB allows integration of map data, often from various sources, in a consistent manner for supply to an end user, while simultaneously ensuring that the entity best able to support a particular data source retains control over the data. In accordance with an embodiment, the VDB environment enables third-party data providers to associate their third-party-files with a base map or file-of-reference, thereby allowing for the creation of dynamic relationships between digital map features and other third-party data providers. The integration may be performed in a dynamic or real-time fashion, receiving up-to-date information from the various sources, creating links, and composing virtual maps, as needed or on-demand. Since the information is linked between the map providers and the various third parties, whenever an item of information or a link between items is updated in either the file-of-reference or in one of the third-party files, that updated information can be propagated back to all of the third-parties for further use in their software applications.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        15 December 2022